DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election Acknowledged
Applicant’s election of Group I, claims 1-23, in the reply filed on 03/26/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse.  See MPEP § 818.01(a).
The examiner notes an error made in the grouping of claim 24 with Group II (claims 25-27).  Claim 24 will be examined with claims 1-23 as directed to the zinc alloy and tool comprising the zinc alloy.  The restriction between method and alloy is maintained.
New claims 28 and 29 have been added and will be examined with claims 1-24.  Accordingly, claims 1-24, 28, and 29 are presented for examination on the merits.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 06/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Objections to the Drawings
The drawings are objected to because the are illegible.  In particular, Fig. 1 contains faded text along the left-vertical and top-horizontal axes.  Additionally, the ‘a)’ label in the left figure of Fig. 3 is faded.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to the Specification
The disclosure is objected to because of the following informalities: In the Brief Description of the Drawings section, the brief description of FIG. 3 does not address sub-figure (a) and sub-figure (b) separately.  The examiner acknowledges that para. [00107] states that the figures show a before image and an after image, but it is noted that the specific label (a) and (b) are not expressly referred to.  Per MPEP § 608.01(f), if the drawings show Figures 1A, 1B, and 1C, and the brief description of the drawings refers only to Figure 1, then the an objection should be made.  
Appropriate correction is required.

Claim Objections
Claims 22 and 23 are objected to because of the following informalities: The “2” in “mg/cm2/hr” should be the form of a superscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification (as originally filed), while being enabling for the alloy compositions disclosed in paragraphs [0033], [00124], [00126]-[00128], [00153], and [00154], does not reasonably provide enablement for the broader ranges that fall within the instant claims.  
The broadest reasonable interpretation of claim 1 is a zinc-based alloy possessing the claimed shear strength and degradation rate and containing over 50 wt.% zinc.  Claim 1 does not recite any limitations regarding type or quantity of alloying element(s).  The broadest reasonable interpretation of claim 28 is a zinc-based alloy possessing the claimed shear strength and degradation rate and containing one or more alloying elements.  The alloying elements can be selected from any combination of one element to ten elements without specificity regarding particular quantities.  Claim 21 is specific as to the amounts of calcium, tin, and gallium, but the additional alloying elements can be selected from any combination of one element to five elements without specificity regarding particular quantities.
The specification discloses sufficient information for one of ordinary skill in the art to make the specific alloys or alloy compositional ranges disclosed in paragraphs [0033], [00124], [00126]-[00128], [00153], and [00154].  However, the specification does not provide direction regarding how to arrive at the claimed zinc alloy having the claimed degradation rate and shear strength using a generic zinc-based (more than 50 wt.%) alloy.  The specification discloses series of paragraphs stating that embodiments are non-limiting.  Some embodiments disclose that combinations of electropositive and electronegative elements can be added, but there is no guidance regarding which 
As of the time of filing, the state of the art was such that merely adding elements with high electronegativity and low electronegativity are not sufficient to produce zinc alloys having satisfactory mechanical properties.  Para. [0009].  This suggests that specific direction is needed when selecting the proportions of alloying elements to make a suitable alloy.  However, the instant specification, for reasons discussed above, does not provide sufficient guidance for one to work within a broad listing of non-limiting embodiments to achieve the claimed properties.  Thus, paragraphs [0033], [00124], [00126]-[00128], [00153], and [00154] of the disclosure do not bear reasonable correlation to the full scope of the claim.  Taking these factors into account, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims, and undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear whether the claim is limited to balls, plugs, mandrels, slips, grips, buttons, sleeves, darts, diverters, rods, wires, and strips or whether these articles are merely exemplary and are non-limiting embodiments.
Regarding claim 13, the shear strength unit “psi” is indefinite because it does not match the shear strength unit of “psig” in claim 1.  This mismatch makes it unclear whether these units are equivalent and whether a range of “at least 35,000 psi” is further narrowing of a range of “greater than 25,000 psig.”
Regarding claims 15-21, the claims are indefinite because they recite zinc as an option of being an additional element while also reciting that zinc is already present in the alloy in an amount of over 50 wt.%.  Zinc cannot be simultaneously be a base element and an optional additional element because the addition of zinc to zinc alloy merely increases the percentage of base element in the alloy, as zinc does not alloy with itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0165745 (A1) to Salinas et al. (“Salinas”) in view of either Barnhurst, “Zinc and Zinc Alloys,” ASM Handbook, Vol. 2, 1990, pp. 527-542 (“Barnhurst”) or US 4,126,450 to Lathrop et al. (“Lathrop.
Regarding claim 28, Salinas teaches a degradable article having a controlled and uniform degradation rate.  Para. [0014].  The degradation rate is about 10 to about 200 mg/cm2/hour in an aqueous 3 wt.% KCl solution at 200oF (93oC).  Para. [0035].
The article can comprise a zinc-based alloy.  Para. [0015].  The zinc is present in an amount that is greater than any other component of the alloy.  Para. [0015].  The zinc-based alloy can contain Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof.  Para. [0018].
Salinas teaches that the article can have a high shear strength (para. [0031]), but is silent as to a specific value.
Barnhurst, directed to zinc alloys, discloses various zinc alloys containing Al, Cu, and Mg in various amounts with Zn as the balance (over 50 wt.%).  Example zinc alloys include ZA-12 (pp. 536-537) and ZA-27 (pp. 537-538) having shear stresses of as high as 42.9 ksi (42,900 psi) or 47.1 ksi (47,100 psi), respectively, depending on alloying elements and casting technique.  Page 537 – left col. and right col.  These alloys are good in strength and castability.  Page 530 – left col.  It would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Barnhurst because they not only would enhance castability but would also permit the manufacture of high shear strengths.
Alternatively, Lathrop, directed to continuously castable zinc base alloys, teaches that zinc is generally not known for its high tensile properties.  Col. 2, lines 27-29.  However, by adding alloying elements, such as aluminum, copper, and magnesium, shear strengths on the order of about 45,000 lbs/in2 are attained.  Col. 1, lines 36-48; Table III.  The balance is zinc (zinc over 50 wt.%).  Col. 1, line 41; col. 2, lines 35-41.  It . 

Claims 1-10, 12-17, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of US 2015/0239795 (A1) to Doud et al. (“Doud”) and further in view of either Barnhurst or Lathrop.
Regarding claims 1, 13, and 22-24, Salinas teaches a degradable article tool having a controlled and uniform degradation rate.  Title; para. [0001], [0014].  The article can comprise a zinc-based alloy.  Para. [0015].  The zinc is present in an amount that is greater than any other component of the alloy.  Para. [0015].  
Salinas teaches that the degradation rate is about 10 to about 200 mg/cm2/hour in an aqueous 3 wt.% KCl solution at 200oF (93oC) (para. [0035]), but is silent regarding the degradation in units of mm/day.
Doud, directed to a disintegrating metal system, teaches a component comprising a core and surface layer.  Title; Fig. 1.  The core can contain zinc particles and have a dissolution rate in salt-containing water of 0.1-100 mm/hr (2.4-2400 mm/day) at 100-300oF (37.8-148.9oC).  Para. [0013].  Typical salts include KCl in a concentration of 0.1-3 M.  Para. [0009].  The surface can also be made of zinc or zinc alloy and have a dissolution rate of 0.1 mm/hour or greater (2.4 mm/day or greater).  Para. [0008] (page 2 – left col., bottom third of page).  One of ordinary skill in the art to have expected the zinc-based alloy of Salinas to have had the dissolution rates of Doud because of their like compositions.  Furthermore, it would have been obvious to one of 
Salinas teaches that the article can have a high shear strength (para. [0031]), but is silent as to a specific value.
Barnhurst, directed to zinc alloys, discloses various zinc alloys containing Al, Cu, and Mg in various amounts with Zn as the balance (over 50 wt.%).  Example zinc alloys include ZA-12 (pp. 536-537) and ZA-27 (pp. 537-538) having shear stresses of as high as 42.9 ksi (42,900 psi) or 47.1 ksi (47,100 psi), respectively, depending on alloying elements and casting technique.  Page 537 – left col. and right col.  These alloys are good in strength and castability.  Page 530 – left col.  It would have been obvious to one of ordinary skill in the art to have added the alloying elements in Salinas in the amounts suggested by Barnhurst because they not only would enhance castability but would also permit the manufacture of high shear strengths.
Alternatively, Lathrop, directed to continuously castable zinc base alloys, teaches that zinc is generally not known for its high tensile properties.  Col. 2, lines 27-29.  However, by adding alloying elements, such as aluminum, copper, and magnesium, shear strengths on the order of about 45,000 lbs/in2
Regarding claim 2, Salinas teaches that the zinc-based alloy can contain Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof (para. [0018]), but does not teach specific amounts.  Barnhurst discloses various castable Zn alloys containing Cu, Al, and Mg.  In on example, the ZA-12 alloy contains Al in an amount of 11%, Cu in an amount of 1%, and Mg in an amount of 0.025%.  Page 536 – right col.  In another example, the ZA-27 alloy contains Al in an amount of 27%, Cu in an amount of 2%, and Mg in an amount of 0.015%.  Page 537 – center col.  Lathrop discloses castable zinc base alloys containing Al 4-10%, Cu 1-6%, and Mg 0.02-0.04%.  Abstract; col. 1, lines 36-41.  Cu has a electronegativity greater than 1.75.
Regarding claim 3, Salinas teaches adding disintegration agent particles (metallic second phase) of W, Co, Cu, Ni, or Fe (all have electronegativities greater than 1.75).  Para. [0020].
Regarding claim 4, the phrase “wherein a source of said zinc ... is selected from ...” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, common zinc compositions used to produce castings include alloys, such as ZA-12 and ZA-27.  Barnhurst at Table 4.
Regarding claim 5, Salinas teaches that the zinc-based alloy can contain additional elements, such as Al, Mg, or a combination thereof (electronegativities are 
Regarding claim 6, Salinas teaches adding disintegration agent particles (solid phase) of W, Co, Cu, Ni, or Fe (all more electronegative than Zn).  Para. [0020].
Regarding claim 7, the phrase “is formed using a powder metallurgy process” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  Although Salinas does not teach using a powder metallurgy method to produce the alloy, it is known to use either powder metallurgy techniques or melt casting to form degradable alloys.  Doud at para. [0014] – page 4, left col., top half of col.  
Regarding claims 8 and 9, the phrase “is formed by melting ... and solidifying the melt” makes the claim a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, Salinas teaches 
Regarding claim 10, the phrase “is modified ... to increase mechanical properties...” is an intended use of the zinc alloy because it refers to a future action and not the alloy itself; accordingly, it is not accorded patentable weight.  See MPEP § 2111.02(II).  Additionally, the claim is a product-by-process claim because it seeks to define the claimed product by its method of manufacture.  The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In any case, Salinas teaches applying an extrusion operation to close pores and provide an article with high tensile, shear, and compression strengths (mechanical properties).  Para. [0031].
Regarding claim 12, the phrase “is fabricated into a component or tool useful for” is an intended use of the zinc alloy and is not accorded patentable weight.  See MPEP § 2111.02(II).  It is noted that Salinas teaches that articles include those for use in oil and natural gas operations, such as mandrels, plugs, slips, sleeves, balls, darts, and diverter balls. Para. [0002], [0036]-[0039].
Regarding claim 14, Salinas teaches that the alloys have a high tensile strength (para. [0031]), but is silent regarding a particular value.  Barnhurst shows that example tensile strengths of zinc alloys ZA-12 and ZA-27 are 58.5 ksi and 61.8 ksi, respectively.  2 to about 68,000 lbs/in2.  Tables I, II, VI, VII.
Regarding claims 15-17, Salinas teaches that the zinc-based alloy can contain Al, Cu, Mg, Pb, Cd, Sn, Fe, Ni, Si, or a combination thereof.  Para. [0018].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Salinas in view of Doud and further in view of either Barnhurst or Lathrop, as applied to claim 1 above, and further in view of US 2015/0240337 (A1) to Sherman et al. (“Sherman”).
Regarding claim 11, Salinas does not teach the addition of insoluble second phases in the alloy.
Sherman, directed to castable, moldable, or extrudable metallic based alloys with controlled rate of dissolution, teaches adding insoluble particles in order to enhance mechanical properties, such as ductility and/or tensile strength.  Title; abstract.  Other properties that can be increased include ductility and elongation.  Para. [0015] – page 4, middle of left col.  It would have been obvious to one of ordinary skill in the art to have added insoluble particles to the zinc alloy of Salinas because they would permit one to tailor the properties of the dissolvable article to meet a target. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 28 and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28-36 of copending Application No. 17/230,282 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 28 recites each limitation recited in instant claims 28 and 29.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
July 1, 2021